Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marie Therese Assa’ad-Faltas appeals the district court’s order accepting the magistrate judge’s recommendation to dismiss her 42 U.S.C. § 1983 (2012) action against Defendants. We have limited our review to the issues raised in Assa’ad-Faltas’s informal brief, see 4th Cir. R. 34(b) and find no reversible error. Accordingly, we deny Assa’ad-Faltas’s motions for injunctive relief pending appeal and for appointment of counsel and affirm the district court’s judgment. Assa’ad-Faltas v. City of Columbia, No. 3:14-cv-00298-TLW (D.S.C. Sept. 26, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.